            Case 2:20-cr-00055-KJD-DJA Document 22 Filed 07/22/20 Page 1 of 1



 1                                UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3                                                   ***

 4   UNITED STATES OF AMERICA,                                 Case No. 2:20-cr-0055-KJD-DJA

 5                        Plaintiff,
                                                            WAIVER OF RIGHT TO APPEAR IN
 6             v.                                          PERSON AT CRIMINAL PROCEEDING

 7   SHANE LEE KUNKLE

 8                      Defendant.

 9
10          I understand that I have a right to appear in person in court at the Revocation of
11   Supervised Release proceeding in this case scheduled for 7/21/2020 I have been advised of the
12   nature of this proceeding and my right to appear in person at this proceeding. I have been
13   informed that I may appear by video teleconference, or telephone conference if video
14   conference is not reasonably available, in light of the spread of the COVID-19 virus in the
15   District of Nevada and in order to protect my health and safety, as well as those of the attorneys,
16   the court and court staff.
17          Understanding my right to appear in person at this proceeding, I knowingly and
18   voluntarily waive my right to appear at this proceeding in person, and I consent to appear by
19   video teleconference or by telephone conference where the video teleconference is not
20   reasonably available. I consulted with my attorney prior to deciding to waive my right to appear
21   in person at this proceeding.
22
23   /s/ Brian Pugh for Shane Lee Kunkle
24   7/21/20
25   Defendant’s Signature                  (date)
26                                                                                  7/22/2020
                                                           _________________________________
27   /s/ Brian Pugh ________7/21/20______                  Judge’s Signature                    (date)
28   Signature of Defendant’s Attorney      (date)
                                                            KENT J. DAWSON, U. DISTRICT JUDGE
                                                           _________________________________
     ___Brian Pugh __________________                      Judge’s Printed Name and Title
     Printed Name of Defendant’s Attorney
